Per Curiam.
Plaintiff, residing near Hayfield, a village through which defendant operates *536a l-'ne of railroad, drove into town with his team of horses. At about seven o’clock in the evening, and about dark, the horses were hitched to a post in front of a place of business upon one of the village streets. The horses broke from their fastenings and ran away. They ran down Broad street, over and across which several of defendant’s railroad tracks extend. A through passenger train was approaching this crossing at the time. The horses passed all the tracks on the street mentioned save the last, which was blocked and further passage prevented by certain freight ears which at the time were being switched by railroad employees. Upon reaching this obstruction the horses turned around and started back in the direction from which they came, and were struck by the incoming train. One of them was killed, the other injured. Plaintiff sued for damages, charging the death and injury to his horses to the negligence of defendant. Defendant had a verdict and plaintiff appealed from an order denying a new trial.
A careful examination of the record leads to an affirmance. The evidence fully justified the jury in finding defendant free from negligence either in the operation of the train at an excessive rate of speed, or in the failure of its employees in charge thereof to keep a proper lookout for persons or animals likely to be near or upon the track. The charge of the court complained of was in harmony with the evidence, fairly considered, and the exception thereto presents no reversible error.
Order affirmed.